Citation Nr: 0825593	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-05 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a previously denied service connection claim for 
schizophrenia.  

2.	Service connection for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 




INTRODUCTION

The veteran had active service from April 1951 to July 1952.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April and 
December 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.    

In this decision, the Board will reopen the veteran's claim 
to reopen his service connection claim for schizophrenia.  
The underlying service connection claim for schizophrenia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	In June 1952, a military physician found the veteran with 
a "schizoid personality."

2.	In July 1952, the veteran was discharged from service 
after a Board of Officers found that the veteran's inaptitude 
for military service warranted such a discharge.    

3.	In June 1967, the RO denied service connection for a 
nervous disorder in an unappealed rating decision.  

4.	In January 1977, the Board denied a claim to reopen a 
claim for service connection for a nervous disorder (then 
classified as schizophrenic reaction) in an unappealed 
decision.           

5.	In February 1984, the RO denied a claim to reopen a claim 
for service connection for a nervous disorder in an 
unappealed rating decision.  

6.	In September 1986, the Board denied a claim to reopen a 
claim for service connection for an acquired psychiatric 
disease in an unappealed decision.  

7.	In October 1988, the Board denied a claim to reopen a 
claim for service connection for a psychiatric disorder in an 
unappealed decision.     

8.	In October 1990, the RO denied a claim to reopen a claim 
for service connection for an acquired psychiatric disease in 
an unappealed rating decision.  

9.	In the December 2004 rating decision on appeal, the RO 
denied a claim to reopen a claim for service connection for 
schizophrenia.  

10.	VA has received new and material evidence that warrants 
a reopening of the veteran's service connection claim for a 
psychiatric disorder to include schizophrenia.    

11.	No medical evidence of record shows that the veteran has 
PTSD.  


CONCLUSIONS OF LAW

1.	A June 1967 rating decision that denied the veteran's 
service connection claim for a psychiatric disorder is final.  
38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2007).   

2.	Rating decisions dated in February 1984 and October 1990, 
which denied the veteran's claims to reopen his service 
connection claim for a psychiatric disorder to include 
schizophrenia, are final.  38 U.S.C.A. §§ 5108, 7105 (2002); 
38 C.F.R. §§ 3.156, 20.200 (2007).   

3.	Board decisions dated in January 1977, September 1986, and 
October 1988, which denied the veteran's claims to reopen his 
service connection claim for a psychiatric disorder to 
include schizophrenia, are final.  38 U.S.C.A. §§ 5108, 7104 
(2002); 38 C.F.R. §§ 3.156, 20.1100 (2007).   

4.	New and material evidence has been submitted to reopen the 
claim of service connection for schizophrenia.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).      

5.	PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is attempting to reopen his previously denied 
service connection claim for schizophrenia, and is seeking 
service connection for PTSD.  In the interest of clarity, the 
Board will initially discuss whether his claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in September 2003, September 2004, March 2006, 
and June 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA 
informed the veteran of the elements that comprise his claims 
and of the evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
Kent v. Nicholson, 20 Vet. App 1 (2006).  VA requested from 
the veteran relevant evidence, or information regarding 
evidence which VA should obtain (the Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claims).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  VA advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate his claims.  And VA provided notification to the 
veteran prior to the initial adjudications of his claims 
here.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not provide the veteran with notice on disability 
evaluations and effective dates until March 2006, after the 
initial adjudications here.  See Dingess/Hartman, Mayfield, 
both  supra.  Nevertheless, the Board finds that any presumed 
prejudice incurred by the veteran is rebutted by the record, 
and that proceeding with a final decision is appropriate 
here.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  Following full and proper 
notice, VA, in accordance with Mayfield, readjudicated the 
veteran's claims in subsequent Supplemental Statement of the 
Case.  As such, the veteran has not been negatively affected 
by the untimely notice here.  In sum, the Board finds that VA 
satisfied VCAA notification requirements in this matter.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before hearings to voice his 
contentions.  And VA provided the veteran with medical 
evaluation for his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Claim to Reopen

The veteran has been diagnosed with schizophrenia.  He 
contends that this disorder relates to service.  The RO 
originally denied the veteran's service connection claim for 
a psychiatric disorder in a June 1967 rating decision.  In 
subsequent decisions - from 1975 to 1990 - the RO denied 
claims to reopen the service connection claim for a 
psychiatric disorder.  See 38 U.S.C.A. § 7105 (2002); 
38 C.F.R. § 20.200 (2007).  In January 1977, September 1986, 
and October 1988, moreover, the Board denied claims to reopen 
the service connection claim for a psychiatric disorder.  As 
these decisions were not appealed, these decisions became 
final.  See 38 U.S.C.A. § 7104 (2002); 38 C.F.R. § 20.1100 
(2007).       

In July 2004, the veteran filed another claim to reopen his 
service connection claim for a psychiatric disorder, 
specifically for schizophrenia.  In the December 2004 rating 
decision on appeal, the RO denied his claim.  For the reasons 
set forth below, the Board disagrees with that decision.  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying claim here, 
the Board must first decide whether VA has obtained new and 
material evidence since the final rating decision that denied 
the veteran's claim to reopen his service connection claim 
for a psychiatric disorder (an October 1990 rating decision).  
Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 
3.303(a), 3.306(b).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, VA most recently denied the veteran's claim to reopen 
his service connection claim for a psychiatric disorder in an 
October 1990 rating decision.  To determine whether new and 
material evidence has been submitted since then, the Board 
must compare the evidence of record at the time of the 
October 1990 rating decision with the evidence of record 
received since that decision.  

	Evidence of Record Considered in the October 1990 Rating 
Decision 

The relevant evidence of record in October 1990 consisted of 
statements from the veteran; service medical records; a June 
1952 psychiatric evaluation report, from a military 
physician, which described the veteran's personality as 
"schizoid", and recommended his discharge from service; a 
June 1952 report of proceedings by a Board of Officers, which 
details the veteran's in-service complaints of 
"nervousness", and which concludes that the veteran's 
inaptitude for military service warranted discharge from 
service; private treatment records dated in the 1960s showing 
treatment for psychiatric disorders; April 1967 private 
medical records reflecting a diagnosis of schizophrenia; a 
December 1967 VA medical report diagnosing the veteran with 
schizophrenia; an RO hearing transcript dated in October 
1976; a January 1984 private letter from the veteran's 
physician noting nervousness; lay statements from a fellow 
service member noting the veteran's nervousness during 
service; and July 1985 private medical records showing 
diagnoses of character behavior disorder, paranoid 
personality, and alcoholism.  

In sum, the evidence in October 1990 demonstrated that the 
veteran had a psychiatric disorder, and that he experienced 
psychiatric difficulties while in service.  But the RO found 
that none of this evidence constituted new and material 
evidence that warranted a reopening of the veteran's original 
service connection claim.  See 38 C.F.R. §§ 3.303, 3.156.  As 
such, the RO denied the veteran's claim to reopen.  Again, 
that October 1990 decision became final.  It is therefore not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Received Since the October 1990 Final Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
relevant evidence that has been added to the record since the 
final October 1990 rating decision.  Since that decision, the 
relevant evidence that VA has received consists of additional 
statements from the veteran; another lay statement, attesting 
to the veteran's in-service nervousness, from the witness who 
submitted lay statements prior to the October 1990 rating 
decision; VA treatment records dated between 2003 and 2006, 
which reflect treatment for psychiatric disorders such as 
depression, anxiety, alcohol dependence, delusional disorder 
(persecutory and paranoid), and a psychotic disorder; and 
treatment notes from the veteran's treating VA physician, 
dated in June 2005, March 2006, and September 2006, which 
note the veteran's diagnosed disorders and note the veteran's 
reported history of experiencing a nervous breakdown during 
service that led to his discharge from service.   

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the October 
1990 final rating decision.  Moreover, though much of the new 
evidence is redundant of evidence submitted prior to October 
1990, the Board finds material evidence in the form of a 
letter from a VA physician.  Specifically, the Board finds 
the March 2006 letter from the veteran's VA physician to be 
material evidence.  Though the letter is based on the 
veteran's recollections, it is nevertheless consistent with 
evidence established in the veteran's service medical 
records.  And it specifically states that the veteran 
developed a psychiatric disorder while on active duty in 
Germany.  This medical evidence relates to an unestablished 
fact necessary to substantiate the claim - i.e., it is nexus 
evidence connecting the veteran's current disorder to an in-
service disorder.  See 38 C.F.R. §§ 3.156(a), 3.303.  As 
such, the record now contains new and material evidence.  
Accordingly, the claim to reopen the service connection claim 
for schizophrenia is granted.  

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
Court held that before the Board can address a question that 
has not been decided by the RO, it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing, and, if not, whether the 
veteran is prejudiced thereby.  

The Board finds that, in light of the reopening, the veteran 
has not been provided adequate VCAA assistance here.  VA has 
not provided the veteran with a VA compensation examination 
and nexus opinion.  Therefore, the Board finds a remand 
appropriate for this claim.  

III.  The Claim to Service Connection for PTSD

The veteran claims that he incurred PTSD during service.  In 
various statements in the record, he maintains that he 
incurred PTSD as a result of trauma he experienced while 
serving in Germany during the Korean Conflict.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2007); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  

In this matter, the Board finds service connection 
unwarranted for PTSD because the preponderance of the 
evidence indicates that the veteran does not have PTSD.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . .  In the absence of proof of a present 
disability there can be no valid claim.").  

The relevant medical evidence of record consists of the 
aforementioned private and VA treatment records.  None of 
this medical evidence indicates that the veteran has PTSD - 
neither the VA treatment records, nor the private treatment 
records, reflects a PTSD diagnosis.  Rather, the veteran's 
own treating VA physician omits such a diagnosis in his 
reports.  And a VA social worker stated in a July 2004 
treatment record that there was no evidence of PTSD.  

As these findings are unchallenged in the record, the Board 
finds that the veteran does not have PTSD, and that 
therefore, service connection is unwarranted for PTSD.  See 
38 C.F.R. § 3.303; see also Brammer, supra.      

As the preponderance of the evidence is against the veteran's 
service connection claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed the veteran's 
statements, and the lay statements of record.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the veteran's claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  


ORDER

1.	New and material evidence having been submitted, the claim 
for service connection for schizophrenia is reopened.  

2.	Service connection for PTSD is denied.  


REMAND

As noted in Part II of this decision, the Board finds further 
medical inquiry and opinion necessary in this matter to 
decide the veteran's service connection claim for 
schizophrenia.     

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination with a psychiatrist in 
order to determine the nature, severity 
and etiology of any current psychiatric 
disorders.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The veteran's 
complaints should be recorded in full.  

2.  The examiner should then advance an 
opinion on the likelihood (likely, at 
least as likely as not, not likely) that 
the veteran's in-service psychiatric 
problems relate to his current 
psychiatric disorder(s).  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


